Title: James Madison to the Committee for the Democratic Festival, Philadelphia, 29 June 1834
From: Madison, James
To: Committee for the Democratic Festival, Philadelphia


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 29. 34
                            
                        
                        
                        I have recd. fellow Citizens your letter inviting me to the Democratic festival to be given on the 4th of
                            July. I beg that the Company may be assured of my due respect for so kind a mark of their attention. But the gratification,
                            I might feel in being present on an occasion cherishg. the Constitutional doctrines, maintained by Virginia, in 1798-9, as
                            an authentic view of the relations between the Govt. of the Union, and the Governments of the States is denied to me, by the
                            debility and indisposition, under which I continue to labour.
                        For the friendly & flattering terms in which the Committee have conveyed the invitation, they will
                            please to accept my sincere acknowledgments; and for the requested toast, I beg leave to offer the memory of "the
                            Author of the Declaration of Independence, author of the Virga. bill, establishing Religious freedom in Virginia, and
                            Father of her University."
                        
                            
                                
                            
                        
                    